DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 12/09/2021. Claims 1 and 8 were amended. No claims were newly added. Claims 15 and 16 are canceled.

Specification
The amendment filed 04/03/2020 and 04/07/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“The surgical cassette 100 of at least FIG. 19A includes the front plate 100 a, the fluid manifold 1901, and the drain bag 140 compared with the surgical cassette 100 shown in FIGS. 9A and 9B, which illustrates similar features. However, the surgical cassette 100 in Figs. 9A and 9B comprises a front plate 100 a and a backing plate 100b, and although not available for view, the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120.” (para [0099]);
.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12-14, 17 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 12-14 and 17, the embodiments showing the tube retainers, plurality of valves, flow sensor and fluid manifold flow channels (Figs. 5A, 5B, 6, 7, and 18) appear to be different from the embodiments understood to correspond to the claimed invention (Figs. 19-20; see published specification at paras [0094]-[0097] referring to a manifold 1901 which is formed by “welding of each half of the fluid manifold 1901 to each other, forming the complete manifold…” which appears to correspond to the invention in claim 1 of a “fluid manifold [that] comprises a first half and a second half that are bonded together to form a plurality of fluid pathways…”).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10 and 12-15 and 17-20, 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beuchat (WO 93/15777, hereinafter “Beuchat”). 
Regarding claims 1 and 8, Beuchat discloses a surgical system, comprising: 
a console 501 (Fig. 9); 
a handpiece 10 (pg. 9, line 12);
a cassette 700 (Fig. 28) that couples the handpiece with the console (i.e., while the console and handpiece are shown in other embodiments, the cassette 700 shown in Fig. 28 is for use with such handpiece and console); 
the cassette comprising a front plate 708 (Fig. 28) which is reusable (the Beuchat does not disclose that the front plate is intended to be only used once, it is understood to be reusable), a fluid manifold 704 (Fig. 28), and a drain bag assembly 712 (Fig. 28);
wherein the fluid manifold comprises a first half (forming open channels 732) and a second half 710 (Fig. 28) that are bonded to form a plurality of fluid pathways integral to the first half and second half of the fluid manifold (i.e., the second half 710 is a rear 
the fluid manifold is removably coupled to at least the front plate and drain bag assembly. 
It is noted that Beuchat does not explicitly disclose that the first and second halves are “overmolded”. However, the term “overmolded” conveys a process limitation. It has been held that claim scope is generally based on the product itself, not the process. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985). However, if the process limitation connotes specific structure and may be considered a structural limitation, that structure should be considered. In re Garnero, 412 F.2d 276, 279 (CCPA 1969).
In this case, the two halves being “overmolded” is interpreted to convey that the halves are bonded. See instant specification at para [97] disclosing that “The over-molding may also provide that the modular components of surgical cassette 100 are substantially leak-free”. See para [98] disclosing that “The over molding process may use silicone and/or a thermoplastic elastomer [‘TPE’] to permanently bond the two halves of the fluid manifold assembly…”. 
Notwithstanding this analysis, the Applicant has not precisely explained any other structural limitation to be imparted by the term “overmolded”. 
Beuchat discloses that the first and second halves of the manifold are “sealed fluid tight by a rear gasket [second half] 710” (pg. 19, lines 6-7). Beuchat also discloses that the when the pressure level within irrigation line 734 drops suddenly, the elastic nature of the rear gasket (second half) 710 causes it to contract to maintain a positive 
Thus, while Beuchat does not explicitly disclose that the first and second halves are “overmolded”, the structure conveyed by this limitation is disclosed in Beuchat. 
Regarding claims 3 and 22, Beuchat discloses that the front plate is made from a durable plastic (pg. 4, line 2). The limitation of “molded” (claim 3) is a product-by-process limitation such that the patentability of a product does not depend on its method of production (i.e., molding) and no particularly different structure is implied by the "molded” or “die cast” limitation than that which is found in the prior art of Beuchat. See MPEP 2113 for a discussion of product-by-process limitations.
Regarding claims 4-7, Beuchat discloses tube set orifices 716, 718 (Fig. 28) augmented by barb fittings (see Fig. 29) configured to couple a portion of a tube (e.g., 720) to be used with a peristaltic pump 724 (Fig. 30), the tube retainers constraining the tube to prevent axial or torsional movement of the tube.
Regarding claims 9 and 10, Beuchat discloses an external collection reservoir in the form of a drain bag assembly 712 (Fig. 28) removably coupled to at least the front plate.

Regarding claim 14, Beuchat shows in Figs. 23-24 that the fluid manifold comprises 234 or 258 interpreted to be vacuum/pressure sensor or vacuum chamber diaphragms (the modifier of “vacuum/pressure sensor” or “vacuum chamber” does not appear to impart any structural distinction to the diaphragms).
Regarding claims 17-20, Beuchat discloses the plurality of fluid flow channels, e.g., aspiration or irrigation channels 508, 534, 540 and vent channel 560 in fluidic communication with at least the manifold, which comprise respectively raised surfaces in relation to a cross-sectional plane through a perimeter seal of the front plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beuchat (WO 93/15777) in view of Hermann et al (U.S. Pat. 6,305,908 B1, hereinafter “Hermann”).
Regarding claim 2, it is noted that Beuchat does not appear to disclose that the front plate is die cast from aluminum, or is formed by die casting (as per claim 21).
Hermann discloses a plate for a surgical system that is die cast from aluminum. See col.2, lines 56-58.
A skilled artisan would have found it obvious at the time of the invention to modify the material of the front plate to be die cast from aluminum since such material would have been known to withstand rough handling. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Beuchat (WO 93/15777) in view of Lavi et al (U.S. Pub. 2002/0007671 A1, hereinafter “Lavi”).

Lavi discloses a manifold for a medical device that is comprised of a two-piece ultrasonic welded fluid material to form a seal. See para [0022].
A skilled artisan would have found it obvious at the time of the invention to modify the manifold of Beuchat according to the teaching in Lavi, since doing so would have resulted in a well-known way to simply and flexibly manufacture the manifold. Further, the limitation of “ultrasonic welded” is a product-by-process limitation such that the patentability of a product does not depend on its method of production (i.e., welding ultrasonically) and no particularly different structure is implied by the "ultrasonic welded” limitation than that which is found in the prior art. See MPEP 2113 for a discussion of product-by-process limitations.

Response to Arguments
Applicant's arguments filed 12/09/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding the objections to the specification, Applicant argued that Figs. 9A and 9B illustrate a surgical cassette comprising a front plate 100a, a backing plate 100b, and fluid manifold channels 111 formed from the combination of the front plate 100a and gasket 120 (see Remarks, pg. 7). To support this argument, Applicant cited para [0065] of the specification. However, this paragraph provides neither explicit nor implicit support for the amendment. That is, a skilled artisan would not reasonably conclude that in Fig. 9A, the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120, as required in the specification amendment. That is, the original disclosure at para [0065] does not disclose that the manifold fluid flow channels 111 are formed from the combination of front plate 100a and the gasket 120; rather, para [0065] discloses that the manifold fluid flow channels 111 are “fluid flow pathways formed as raised surfaces allowing fluid to flow in internal channels between the raised surfaces and outer perimeter sealing border of gasket 120…”. 
Further, Applicant acknowledged in the specification amendment that this feature is “not available for view”; thus, a skilled artisan would not be able to glean from the drawings that this feature would be present or how, if present, this feature would be incorporated into Fig. 9A. Further, it is noted that para [0065] of the specification explicitly refers to Figs. 5A, 5B, 6, 7 and 18, but not Figs. 9A or 9B. 
 Accordingly, the disclosure does not reasonably convey to one skilled in the art that Applicant had possession of the subject matter as of the filing date of the application.  
Applicant further argued that a person having ordinary skill would understand that the features of fluid manifold 1901 may include at least a plurality of valve, housings, for example an irrigation valve and an aspiration valve, as illustrated in Figs. 4A-4C (Remarks, pg. 9). However, Examiner maintains that the original specification and claims did not make clear that the specific features (i.e., a plurality of valves, housing, for example, an irrigation valve and aspiration valve) were inherently the same features Applicant described in other figures or are the same features that are “similar in design” to other figures, namely Figs. 4A-4C. Specifically, it not clear what features from Fig. 4A-4C a skilled artisan would understand to be incorporated into Fig. 19A, and what 
In response, Applicant argued that “a person having ordinary skill would understand that the surgical cassette 100 illustrated in Figs. 19A, 19B, 20A and 20B could include” the features set forth in Figs. 4A-4C, “in order to possess the functionality as set forth previously…” (Remarks, pg. 9; emphasis added).
However, as acknowledged by Applicant, the fundamental inquiry is “whether the material added by amendment was inherently contained in the original application.” Schering Corp. v. Amgen Inc., 222 F.3d 1347, 1352 (Fed. Cir. 2000). Applicant argued that the surgical cassette 100 illustrated in Figs. 19A, 19B, 20A and 20B could include the features set forth in Figs. 4A-4C; yet as noted above, the standard is not whether these features could be contained in the original application, but rather, whether these features were inherently contained in the original application. Merely because a specific feature shown in Fig. 19A could be contained in Fig. 4A-4C, does not mean that a skilled artisan would conclude that the specific feature shown in Fig. 19A is inherently contained in Fig. 4A. Further, Applicant’s arguments do not furnish any specific evidence from the disclosure that would enable one of ordinary skill in the art to conclude what specific features of Figs. 19A, 29B, 20A and 20B, i.e., a plurality of valves, housing, for example, an irrigation valve and aspiration valve) would be inherently encompassed in embodiments “similar in design” to those described with respect to Figs. 4A-4C. 

Therefore, it is not clear how the tube retainers, plurality of valves and flow sensor are incorporated into the claimed system/cassette. Although Applicant has argued that the specification discloses that “‘[f]eatures of fluid manifold 1901 are similar in design to the features of FIGs. 4A-4C and may include at least a plurality of valves, for example an irrigation valve 113 and an aspiration valve 114’”, the original specification and claims does not make clear that the specific features (i.e., a plurality of valves, housing, for example, an irrigation valve and aspiration valve) were the specific features Applicant intended to previously describe in other figures or are the features that are “similar in design” to other figures, namely Figs. 4A-4C. Specifically, it not clear what features from Fig. 4A-4C would be necessarily, or even reasonably, incorporated into Fig. 19A, and what features would be omitted or modified so as to be different from the embodiment in Figs. 4A-4C, other than the features already described in the 
Applicant’s arguments regarding the claim rejections under 35 U.S.C. 102(a)(1) (Remarks, pgs. 14-18) have been considered, but are not persuasive. 
The grounds of rejection have been modified to rely on the embodiment illustrated in Fig. 28 of Beuchat, as necessitated by the amendment. Applicant is directed to the rejection set forth above.
Applicant’s arguments regarding the claim rejections under 35 U.S.C. 103(a) (see Remarks, pg. 19) have been considered, but amount to an allegation of patentability of claims 2 and 11 based on the alleged patentability of claims 1 and 8. This argument is not found persuasive for the reasons set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/18/2022